Citation Nr: 1423810	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee internal derangement, chronic retropatellar pain syndrome, status post multiple surgeries, with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability (malalignment with laxity).

3.  Entitlement to an initial rating in excess of 10 percent for left knee post-operative scars.


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from January 13, 1992 to January 31, 1992.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

Entitlement to individual unemployability was granted by the RO in March 2013, effective December 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was afforded an August 2012 VA knee examination to assist in determining the current nature and severity of his service-connected left knee internal derangement, chronic retropatellar pain syndrome, status post multiple surgeries, with degenerative joint disease, currently rated at 10 percent disabling, and his service-connected left knee instability (malalignment with laxity), currently rated at 10 percent disabling.

At the July 2013 hearing, the Veteran indicated that his knee disabilities have worsened since the August 2012 VA examination.  He stated that he had an appointment with a VA orthopedic surgeon the day before the hearing, and that he had seen a VA physician's assistant in orthopedics in February 2013; however, records of those visits have not been associated with the claims file.  

In light of the above, the Board finds that additional evidence must be obtained, and VA examinations and medical opinions are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA treatment records dated from September 2012 to the present pertaining to the Veteran's service connected knee disabilities.  Any such records should then be associated with the claims folder.

2.  Attempt to obtain all private treatment records dated from February 2012 to the present pertaining to the Veteran's service connected knee disabilities.  Any such records should then be associated with the claims folder.

3.  Then, schedule the Veteran for a VA orthopedic and scars examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's knee disabilities, including his knee scars.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should identify the limitation of activity imposed by the Veteran's service-connected knee disabilities with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)




